      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                            Entered 10/30/19 16:18:24                     Page 1 of 92


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                Check if this is an
                                                                        Chapter 13
                                                                                                                                amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                             About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Teaya
     government-issued picture
                                       First Name                                                  First Name
     identification (for example,
     your driver's license or          R.
     passport).                        Middle Name                                                 Middle Name

                                       Minnifield
     Bring your picture                Last Name                                                   Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                  Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                                  First Name
     years
                                       Middle Name                                                 Middle Name
     Include your married or
     maiden names.
                                       Last Name                                                   Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   2        6       8      2      xxx – xx –
     number or federal                 OR                                                          OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                  9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                  Entered 10/30/19 16:18:24                         Page 2 of 92


Debtor 1     Teaya R. Minnifield                                                             Case number (if known)

                                    About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                     I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in         Business name                                                Business name
     the last 8 years
                                    Business name                                                Business name
     Include trade names and
     doing business as names
                                    Business name                                                Business name

                                                 –                                                           –
                                    EIN                                                          EIN

                                                 –                                                           –
                                    EIN                                                          EIN
5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                    2024 Wesley Dr. Apt. A
                                    Number       Street                                          Number      Street




                                    Arlington                       TX       76012
                                    City                            State    ZIP Code            City                           State    ZIP Code

                                    Tarrant
                                    County                                                       County

                                    If your mailing address is different from                    If Debtor 2's mailing address is different
                                    the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                    court will send any notices to you at this                   will send any notices to you at this mailing
                                    mailing address.                                             address.



                                    Number       Street                                          Number      Street


                                    P.O. Box                                                     P.O. Box


                                    City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing           Check one:                                                   Check one:
     this district to file for
     bankruptcy                             Over the last 180 days before filing this                   Over the last 180 days before filing this
                                            petition, I have lived in this district longer              petition, I have lived in this district longer
                                            than in any other district.                                 than in any other district.

                                            I have another reason. Explain.                             I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the            Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you           for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                 Chapter 7

                                           Chapter 11

                                           Chapter 12

                                           Chapter 13



Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                             Entered 10/30/19 16:18:24                     Page 3 of 92


Debtor 1     Teaya R. Minnifield                                                      Case number (if known)

8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                        court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                        pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                        behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                        Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                        By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                        than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                        fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                        Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                 No
     bankruptcy within the
     last 8 years?                      Yes.

                                   District                                               When                    Case number
                                                                                                 MM / DD / YYYY
                                   District                                               When                    Case number
                                                                                                 MM / DD / YYYY

                                   District                                               When                    Case number
                                                                                                 MM / DD / YYYY

10. Are any bankruptcy                  No
    cases pending or being
    filed by a spouse who is            Yes.
    not filing this case with
                                   Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an              District                                               When                    Case number,
    affiliate?                                                                                   MM / DD / YYYY   if known


                                   Debtor                                                             Relationship to you

                                   District                                               When                    Case number,
                                                                                                 MM / DD / YYYY   if known

11. Do you rent your                    No.    Go to line 12.
    residence?                          Yes. Has your landlord obtained an eviction judgment against you?

                                                    No. Go to line 12.
                                                    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                    and file it as part of this bankruptcy petition.




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                     Entered 10/30/19 16:18:24             Page 4 of 92


Debtor 1     Teaya R. Minnifield                                                          Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                     State         ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number      Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                   Page 5 of 92


Debtor 1     Teaya R. Minnifield                                                         Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                    Page 6 of 92


Debtor 1     Teaya R. Minnifield                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                       Page 7 of 92


Debtor 1     Teaya R. Minnifield                                                        Case number (if known)


 Part 7:      Sign Below
For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   X /s/ Teaya R. Minnifield                                   X
                                      Teaya R. Minnifield, Debtor 1                                Signature of Debtor 2

                                      Executed on 10/30/2019                                       Executed on
                                                  MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                     Page 8 of 92


Debtor 1     Teaya R. Minnifield                                                       Case number (if known)

For your attorney, if you are      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                 eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                   relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by      the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need       certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                 is incorrect.



                                   X /s/ R. David Weaver                                                 Date 10/30/2019
                                      Signature of Attorney for Debtor                                        MM / DD / YYYY


                                      R. David Weaver
                                      Printed name
                                      Weaver Law, PLLC
                                      Firm Name
                                      1601 E. Lamar, Suite 102
                                      Number          Street




                                      Arlington                                                  TX              76011
                                      City                                                       State           ZIP Code


                                      Contact phone (817) 460-5900                     Email address rdweaver@arlingtonlawfirm.com


                                      21010875                                                   TX
                                      Bar number                                                 State




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
         Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                        Entered 10/30/19 16:18:24                          Page 9 of 92


 Fill in this information to identify your case and this filing:
 Debtor 1             Teaya                    R.                       Minnifield
                      First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Nissan                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Rogue
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2017                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 53,000                                 At least one of the debtors and another            $15,000.00                               $15,000.00
Other information:
2017 Nissan Rogue (approx. 53,000                           Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Dodge                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Journey
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2009
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 100,000                                At least one of the debtors and another             $3,000.00                                $3,000.00
Other information:
2009 Dodge Journey (approx. 100,000                         Check if this is community property
miles)                                                      (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                          Entered 10/30/19 16:18:24                           Page 10 of 92


Debtor 1         Teaya R. Minnifield                                                                 Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................             $18,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $875.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,050.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $355.00


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Clothes, Shoes & Accessories                                                                                           $1,775.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               Watches                                                                                                                    $15.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 2
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                                   Entered 10/30/19 16:18:24                                           Page 11 of 92


Debtor 1          Teaya R. Minnifield                                                                                                Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $4,070.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $30.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     First National Bank Texas Checking account                                                                                                ($581.87)
             17.2.        Savings account:                      Kennedy Employees Federal Credit Union Savings account                                                                                         $49.30
             17.3.        Other financial account: Regions Pre-Paid Card                                                                                                                                       $10.96
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                           % of ownership:




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                              Entered 10/30/19 16:18:24                 Page 12 of 92


Debtor 1         Teaya R. Minnifield                                                               Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:

                                           401(k) or similar plan: 401(k)                                                                         $1,100.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
                          Security deposit on rental unit: Security deposit on rental unit Pallidan One Investments                                $875.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 4
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                    Entered 10/30/19 16:18:24                     Page 13 of 92


Debtor 1        Teaya R. Minnifield                                                          Case number (if known)

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information



Official Form 106A/B                                                Schedule A/B: Property                                                       page 5
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                      Entered 10/30/19 16:18:24                                 Page 14 of 92


Debtor 1         Teaya R. Minnifield                                                                                 Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $1,483.39


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                      Entered 10/30/19 16:18:24                                 Page 15 of 92


Debtor 1          Teaya R. Minnifield                                                                                Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                             Entered 10/30/19 16:18:24                                      Page 16 of 92


Debtor 1           Teaya R. Minnifield                                                                                        Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $18,000.00

57. Part 3: Total personal and household items, line 15                                                               $4,070.00

58. Part 4: Total financial assets, line 36                                                                           $1,483.39

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $23,553.39              property total                 +          $23,553.39



63. Total of all property on Schedule A/B.                                                                                                                                                    $23,553.39
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                   Entered 10/30/19 16:18:24            Page 17 of 92


Debtor 1      Teaya R. Minnifield                                          Case number (if known)


6.   Household goods and furnishings (details):

     Lamps                                                                                                    $75.00

     Microwave                                                                                                $50.00

     Mirror                                                                                                  $100.00

     Bed                                                                                                     $350.00

     Living Room Furniture 2 Piece Set                                                                       $300.00

7.   Electronics (details):

     Television                                                                                             $1,000.00

     DvD Player                                                                                               $50.00

8.   Collectibles of value (details):

     Books                                                                                                    $75.00

     Pictures                                                                                                $150.00

     Figurines                                                                                                $80.00

     Movies                                                                                                   $50.00




Official Form 106A/B                              Schedule A/B: Property                                        page 9
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                    Page 18 of 92


 Fill in this information to identify your case:
 Debtor 1            Teaya                R.                     Minnifield
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you       exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $15,000.00                     $0.00           11 U.S.C. § 522(d)(2)
2017 Nissan Rogue (approx. 53,000 miles)                                          100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                          $3,000.00                     $0.00           11 U.S.C. § 522(d)(5)
2009 Dodge Journey (approx. 100,000                                               100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.2                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                            Entered 10/30/19 16:18:24                 Page 19 of 92


Debtor 1      Teaya R. Minnifield                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $75.00                    $75.00           11 U.S.C. § 522(d)(3)
Lamps                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(3)
Microwave                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(3)
Mirror                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                  $350.00           11 U.S.C. § 522(d)(3)
Bed                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           11 U.S.C. § 522(d)(3)
Living Room Furniture 2 Piece Set                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00          11 U.S.C. § 522(d)(3)
Television                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(3)
DvD Player                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           11 U.S.C. § 522(d)(3)
Books                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           11 U.S.C. § 522(d)(3)
Pictures                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                           Entered 10/30/19 16:18:24                 Page 20 of 92


Debtor 1      Teaya R. Minnifield                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $80.00                    $80.00           11 U.S.C. § 522(d)(3)
Figurines                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(3)
Movies                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,775.00                $1,775.00          11 U.S.C. § 522(d)(3)
Clothes, Shoes & Accessories                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00           11 U.S.C. § 522(d)(4)
Watches                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00           11 U.S.C. § 522(d)(5)
cash                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.96                    $10.96           11 U.S.C. § 522(d)(5)
Regions Pre-Paid Card                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                      ($581.87)                   $0.00           11 U.S.C. § 522(d)(5)
First National Bank Texas Checking                                           100% of fair market
account                                                                      value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                       $49.30                    $49.30           11 U.S.C. § 522(d)(5)
Kennedy Employees Federal Credit Union                                       100% of fair market
Savings account                                                              value, up to any
Line from Schedule A/B: 17.2                                                 applicable statutory
                                                                             limit

Brief description:                                      $1,100.00                $1,100.00          11 U.S.C. § 522(b)(3)(C)
401(k)                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                            Entered 10/30/19 16:18:24                 Page 21 of 92


Debtor 1      Teaya R. Minnifield                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $875.00                  $875.00           11 U.S.C. § 522(d)(5)
Security deposit on rental unit Pallidan                                     100% of fair market
One Investments                                                              value, up to any
Line from Schedule A/B: 22                                                   applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                    Entered 10/30/19 16:18:24                  Page 22 of 92


  Fill in this information to identify your case:
  Debtor 1             Teaya                 R.                     Minnifield
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                            $18,668.00              $15,000.00            $3,668.00
Bridgecrest Formerly Drivetime
Creditor's name
                                                  2017 Nissan Rogue (approx.
PO Box 29018                                      53,000 miles)
Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Phoenix                  AZ      85038                Unliquidated
City                     State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                            Last 4 digits of account number        2     2    1    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $18,668.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                    Page 23 of 92


Debtor 1      Teaya R. Minnifield                                                         Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                               $6,506.00              $3,000.00        $3,506.00
Consumer Portfolio Services                   2009 Dodge Journey (approx.
Creditor's name
19500 Jamboree Rd. #500                       100,000 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Irvine                  CA      92612             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number        1     6    8    6




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $6,506.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $25,174.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
           Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                     Page 24 of 92


  Fill in this information to identify your case:
  Debtor 1             Teaya                 R.                     Minnifield
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                    Last 4 digits of account number
                                                            When was the debt incurred?
Number        Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
City                             State   ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
           Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                Entered 10/30/19 16:18:24                       Page 25 of 92


Debtor 1        Teaya R. Minnifield                                                             Case number (if known)

  Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $708.44
AD Astra Recovery Service                                   Last 4 digits of account number         6     6    8     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?
7330 W. 33rd Street North #118
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wichita                         KS      67205
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $1,021.20
ADT Secruity Services                                       Last 4 digits of account number         3     8    0     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 371878
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Pittsburgh                      PA      15250-7878
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
         Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                   Page 26 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.3                                                                                                                              $1,818.17
Balance Credit                                           Last 4 digits of account number       3    9    3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o SunUp Financial, LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
33 North LaSalle St. Suite 800                               Contingent
                                                             Unliquidated
                                                             Disputed
Chicago                       IL      60602
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                              $4,074.00
BMG                                                      Last 4 digits of account number       9    5    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
444 Brickell Ave. #1170
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Miami                         FL      33131
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                $755.24
Build Card                                               Last 4 digits of account number       8    0    1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 9203
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Old Bethpage                  NY      11804
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 3
         Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                   Page 27 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.6                                                                                                                                $304.82
Cash Central                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6785 Bobcat Way
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dublin                        OH      43016
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                $681.53
Cash Factory USA                                         Last 4 digits of account number       5    5    7    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6965 S Rainbow Blvd #130
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89118
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                $722.00
CB Indigo                                                Last 4 digits of account number       1    4    0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 4499
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaverton                     OR      97076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 4
         Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                   Page 28 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.9                                                                                                                                $335.00
Comenity Bank/Roamans                                    Last 4 digits of account number       8    6    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 182789
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                $140.00
Consolidated Recovery Systems Inc                        Last 4 digits of account number       2    6    6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 1719
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Memphis                       TN      38101-1719
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                $125.00
Consolidated Recovery Systems Inc                        Last 4 digits of account number       5    3    3    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 603451
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Charlotte                     NC      28260-3451
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 5
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 29 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.12                                                                                                                                $459.13
Convergent Outsourcing, Inc.                             Last 4 digits of account number       2    5    5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 9004
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Renton                        WA      98057-9004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                $869.67
Cuzco Capital Investment Mngmt                           Last 4 digits of account number       9    7    8    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
111 Great Neck Road Ste. 506
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Great Neck                    NY      11021
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                $323.52
Debt Management Partners                                 Last 4 digits of account number       0    2    5    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6400 Sheridan Dr. Suite 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Willamsville                  NY      14221
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 6
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 30 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.15                                                                                                                              Unknown
E Money Collections Management                           Last 4 digits of account number       8    6    7    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
8700 State Line Rd. Suite 350
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Leawood                       KS      66206
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                              $1,322.00
EMoney USA Holdings, LLC                                 Last 4 digits of account number       0    0    0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
8700 Stateline Road #350
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Leawood                       KS      66206
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                              $2,329.00
Fair Collections and Out                                 Last 4 digits of account number       1    5    3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
12304 Baltimore Ave. #E
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beltsville                    MD      20705
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 7
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 31 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.18                                                                                                                                $428.00
First Premier Bank                                       Last 4 digits of account number       3    3    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3820 N. Louise Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                $936.00
First Premier Bank                                       Last 4 digits of account number       1    4    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3820 N. Louise Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                 $88.00
FST Metro Finance Service, Inc.                          Last 4 digits of account number       1    3    6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6295 Summer Ave. #101
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Memphis                       TN      38134
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 8
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 32 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.21                                                                                                                                $700.00
IC System Inc.                                           Last 4 digits of account number       1    0    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 64378
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Saint Paul                    MN      55164
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                $693.00
Kennedy VA Employees FCU                                 Last 4 digits of account number       0    1    2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1030 Jefferson Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Memphis                       TN      38104
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                $509.70
Midland Funding, LLC                                     Last 4 digits of account number       5    1    4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2365 Northside Dr. Suite 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 33 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.24                                                                                                                                $327.00
Midnight Velvet                                          Last 4 digits of account number       1    7    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1112 7th Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Monroe                        WI      53566
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                $179.00
Monroe & Main                                            Last 4 digits of account number       1    7    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1112 7th Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Monroe                        WI      53566
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                              $1,818.13
National Credit Adjusters, LLC                           Last 4 digits of account number       6    4    4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
300 N. Madison St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Hutchinson                    KS      67501-4857
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 34 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.27                                                                                                                              $1,818.00
NCA                                                      Last 4 digits of account number       2    9    3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 550327
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Hutchison                     KS      67504-0550
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                              $4,116.00
OneMain                                                  Last 4 digits of account number       3    0    2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1010
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Evansville                    IN      47706
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                              Unknown
Power Finance Texas                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1303 N. Collins Ste. 417
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76011
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 35 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.30                                                                                                                                $970.26
Progressive                                              Last 4 digits of account number       7    5    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 650201
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265-0201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                              $2,164.94
Progressive Leasing                                      Last 4 digits of account number       5    4    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
256 W. Data Dr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Draper                        UT      84020
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                $755.24
Republic Bank/Build                                      Last 4 digits of account number       8    0    1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 9203
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Old Bethpage                  NY      11804
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 36 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.33                                                                                                                              $2,044.31
SPCP Oakwood Lane Partners, LP                           Last 4 digits of account number       0    9    2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 131588
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75313
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                $733.66
Spotloan                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 720
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Belcourt                      ND      58316
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                              $1,670.49
T-Mobile                                                 Last 4 digits of account number       6    1    9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 790047
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
St. Louis                     MO      63179-0047
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 37 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.36                                                                                                                                $403.85
Texas Health                                             Last 4 digits of account number       0    7    1    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Arlington Memorial Hospital
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 975618                                              Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75397-5618
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                $125.40
Texas Health Resources                                   Last 4 digits of account number       5    3    4    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 733546
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75373-3456
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                              $1,010.00
The Cash Store                                           Last 4 digits of account number       9    2    7    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4045 S Great Southwest Pkwy #117
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Grand Prairie                 TX      75052
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 38 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.39                                                                                                                                $765.06
The Emergency Center at Arlington                        Last 4 digits of account number       3    3    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 12764
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73157-2764
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                $841.43
True Accord                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
303 2nd St., Suite 750 South
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Francisco                 CA      94107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                              $1,033.50
Wakefield and Associates, Inc.                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 59003
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Knoxville                     TN      37950-9003
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 39 of 92


Debtor 1       Teaya R. Minnifield                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.42                                                                                                                                $625.00
Webbank/Fingerhut                                        Last 4 digits of account number       4    8    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6250 Ridgewood Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Saint Cloud                   MN      56303
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                $721.16
Wells Fargo Bank, N.A.                                   Last 4 digits of account number       5    7    9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 5058
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Portland                      OR      97208-5058
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                            $12,097.00
West Michigan CU                                         Last 4 digits of account number       3    1    5    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1319 Front Street NW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Grand Rapids                  MI      49601
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Deficiency after Repossession
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                    Page 40 of 92


Debtor 1       Teaya R. Minnifield                                                        Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Amsher Collection Services, Inc.                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4524 Southlake Parkway, Suite 15                            Line   4.35 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       7    5    3    8
Birmingham                      AL      35244
City                            State   ZIP Code


CCS                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 607                                                Line   4.30 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       1    2    5    9
Norwood                         MA      02062-0607
City                            State   ZIP Code


Check Into Cash                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
201 Keith Street, Suite 80                                  Line   4.14 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Cleveland                       TN      37311
City                            State   ZIP Code


Computre Credit, Inc.                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 5238                                               Line   4.36 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Winston-Salem                   NC      27113-5238
City                            State   ZIP Code


Diversified Consultants, Inc.                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 551268                                             Line   4.35 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       8    1    4    4
Jacksonville                    FL      32255-1268
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                       Entered 10/30/19 16:18:24                  Page 41 of 92


Debtor 1     Teaya R. Minnifield                                                  Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Financial Corporation of America                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 203500                                     Line   4.37 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Austin                    TX       78720-3500
City                      State    ZIP Code


Halsted Financial Services, LLC                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 828                                        Line   4.26 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      0    7    3    8
Skokie                    IL       60076
City                      State    ZIP Code


Halsted Financial Services, LLC                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 828                                        Line   4.14 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      9    6    3    0
Skokie                    IL       60076
City                      State    ZIP Code


IC System Inc.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 64378                                        Line   4.35 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      5    1    2    9
Saint Paul                MN       55164
City                      State    ZIP Code


Maury Cobb Attorney at Law, LLC                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
301 Beacon Parkway West Suite 100                   Line   4.35 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      7    5    3    8
Birmingham                AL       35209
City                      State    ZIP Code


Medicredit, Inc.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 1629                                       Line   4.36 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Maryland Heights          MO       63043-0629
City                      State    ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 18
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                       Entered 10/30/19 16:18:24                  Page 42 of 92


Debtor 1     Teaya R. Minnifield                                                  Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

National Recovery Solutions, LLC                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 322                                        Line   4.13 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Lockport                  NY       14095-0322
City                      State    ZIP Code


Oakwood Apartments                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2003 Wesley Dr.                                     Line   4.33 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Arlington                 TX       76012
City                      State    ZIP Code


One Advantage, LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1232 W. State Rd. 2                                 Line   4.36 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
LaPorte                   IN       46350
City                      State    ZIP Code


Procollect, Inc.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12170 N. Abrams Rd. #100                            Line   4.33 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      1    2    3    7
Dallas                    TX       75243
City                      State    ZIP Code


Radius Global Solutions, LLC                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
9550 Regency Square Blvd. Suite 500A                Line   4.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      6    4    9    3
Jacksonville              FL       32225
City                      State    ZIP Code


Redpoint Capital Asset Funding II LLC               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8214 Westchester Dr.                                Line   4.26 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      3    9    3    9
Dallas                    TX       75225
City                      State    ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                       Entered 10/30/19 16:18:24                  Page 43 of 92


Debtor 1     Teaya R. Minnifield                                                  Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Simm Associates, Inc.                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 7526                                       Line   4.32 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Newark                    DE       19714-7526
City                      State    ZIP Code


Surge                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Cardholder Services                                 Line   4.13 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
P.O. Box 3220                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Buffalo                   NY       14240
City                      State    ZIP Code


Synerprise Consulting Service, Inc.                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 957                                        Line   4.39 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      6    3    8    4
Shawnee Mission           KS       66201-0957
City                      State    ZIP Code


Transworld Systems, Inc.                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 15095                                      Line   4.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      6    8    4    0
Wilmington                DE       19850-5095
City                      State    ZIP Code


Valentine & Kebartas, LLC                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 325                                        Line   4.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number      0    1    2    1
Lawrence                  MA       01842-0625
City                      State    ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 20
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                Entered 10/30/19 16:18:24                     Page 44 of 92


Debtor 1       Teaya R. Minnifield                                                      Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $53,562.85


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $53,562.85




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                  Entered 10/30/19 16:18:24                    Page 45 of 92


 Fill in this information to identify your case:
 Debtor 1             Teaya                 R.                     Minnifield
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Palliden Investments                                                         Aparment Lease
          Name                                                                         Contract to be ASSUMED
          PO Box 2124
          Number    Street



          Mansfield                                    TX        76063
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                  Entered 10/30/19 16:18:24                   Page 46 of 92


 Fill in this information to identify your case:
 Debtor 1            Teaya               R.                      Minnifield
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                           Page 47 of 92


 Fill in this information to identify your case:
     Debtor 1              Teaya                R.                     Minnifield
                           First Name           Middle Name            Last Name                            Check if this is:
     Debtor 2                                                                                                    An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                 chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                            Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                            Employed
      with information about                                          Not employed                                        Not employed
      additional employers.
                                        Occupation             CNA
      Include part-time, seasonal,                             VA North Texas Health Care
      or self-employed work.            Employer's name        System

      Occupation may include            Employer's address     4500 South Lancaster Rd.
      student or homemaker, if it                              Number Street                                       Number Street
      applies.




                                                               Dallas                        TX       75216
                                                               City                          State    Zip Code     City                   State   Zip Code

                                        How long employed there?        6 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                   $5,983.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.               $5,983.00




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                         Entered 10/30/19 16:18:24                           Page 48 of 92


Debtor 1        Teaya R. Minnifield                                                                                              Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,983.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $574.50
     5b. Mandatory contributions for retirement plans                                                       5b.              $165.75
     5c. Voluntary contributions for retirement plans                                                       5c.              $115.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00
     5e. Insurance                                                                                          5e.              $568.62
     5f. Domestic support obligations                                                                       5f.                $0.00
     5g. Union dues                                                                                         5g.               $50.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,473.87
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,509.13
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,509.13 +                      =                                                $4,509.13
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $4,509.13
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                   Entered 10/30/19 16:18:24                      Page 49 of 92


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Teaya                  R.                     Minnifield                          An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            5
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son                                 29
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $875.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24            Page 50 of 92


Debtor 1      Teaya R. Minnifield                                                      Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $350.00
     6b. Water, sewer, garbage collection                                                           6b.                   $120.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $250.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                    $800.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                    $150.00
10. Personal care products and services                                                             10.                   $150.00
11. Medical and dental expenses                                                                     11.                   $330.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $350.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                   $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $202.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Nissan                                                    17a.                  $440.00
     17b.   Car payments for Vehicle 2    Dodge                                                     17b.                  $230.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                Entered 10/30/19 16:18:24                   Page 51 of 92


Debtor 1      Teaya R. Minnifield                                                              Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $4,447.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $4,447.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $4,509.13
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $4,447.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                 $62.13

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                               page 3
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                         Entered 10/30/19 16:18:24                                    Page 52 of 92


 Fill in this information to identify your case:
 Debtor 1                Teaya                         R.                            Minnifield
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $23,553.39
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $23,553.39
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $25,174.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $53,562.85
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                           $78,736.85




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $4,509.13
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,447.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                  Page 53 of 92


Debtor 1      Teaya R. Minnifield                                                          Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $5,690.05


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                              Entered 10/30/19 16:18:24                 Page 54 of 92


 Fill in this information to identify your case:
 Debtor 1           Teaya               R.                   Minnifield
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Teaya R. Minnifield                              X
        Teaya R. Minnifield, Debtor 1                          Signature of Debtor 2

        Date 10/30/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                   Entered 10/30/19 16:18:24                     Page 55 of 92


 Fill in this information to identify your case:
 Debtor 1            Teaya                   R.                   Minnifield
                     First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                     Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                           lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        2019 Wesley Dr. Apt. A                             From    5/2019                                                        From
        Number      Street                                                      Number      Street
                                                           To      5/2019                                                        To


        Arlington                 TX       76012
        City                      State    ZIP Code                             City                      State   ZIP Code


        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                           lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        3900 Investor Dr.                                  From    1/2017                                                        From
        Number      Street                                                      Number      Street
                                                           To      5/2017                                                        To


        Dallas                    TX       75237
        City                      State    ZIP Code                             City                      State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                         Entered 10/30/19 16:18:24                        Page 56 of 92


Debtor 1       Teaya R. Minnifield                                                                  Case number (if known)

        Debtor 1:                                                Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                                 lived there                                                             lived there
                                                                                               Same as Debtor 1                               Same as Debtor 1


        3183 Krystal Lake Dr.                                    From      1/2015                                                        From
        Number       Street                                                             Number      Street
                                                                 To        1/2017                                                        To


        Memphis                        TN       38119
        City                           State    ZIP Code                                City                       State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
           No
           Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                            Debtor 1                                          Debtor 2

                                                           Sources of income         Gross income            Sources of income           Gross income
                                                           Check all that apply.     (before deductions      Check all that apply.       (before deductions
                                                                                     and exclusions                                      and exclusions

From January 1 of the current year until                      Wages, commissions,              $47,866.00         Wages, commissions,
the date you filed for bankruptcy:                            bonuses, tips                                       bonuses, tips
                                                              Operating a business                                Operating a business


For the last calendar year:                                   Wages, commissions,              $45,845.00         Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                        Operating a business                                Operating a business


For the calendar year before that:                            Wages, commissions,              $29,168.00         Wages, commissions,
                                                              bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                        Operating a business                                Operating a business




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                   Page 57 of 92


Debtor 1       Teaya R. Minnifield                                                      Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until
the date you filed for bankruptcy:



For the last calendar year:                     Retirement Withdrawal                  $929.00
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:              Retirement Withdrawal              $10,208.00
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                    Entered 10/30/19 16:18:24                     Page 58 of 92


Debtor 1         Teaya R. Minnifield                                                           Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

                                                               Dates of       Total amount         Amount you          Was this payment for...
                                                               payment        paid                 still owe
Bridgecrest Formerly Drivetime                                                    $1,320.00           $18,668.00             Mortgage
Creditor's name                                                                                                              Car
                                                               8/2019
PO Box 29018                                                                                                                 Credit card
Number      Street                                             9/2019
                                                               10/2019                                                       Loan repayment
                                                                                                                             Suppliers or vendors
Phoenix                              AZ       85038                                                                          Other
City                                 State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                   Entered 10/30/19 16:18:24                     Page 59 of 92


Debtor 1         Teaya R. Minnifield                                                        Case number (if known)

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                    Page 60 of 92


Debtor 1       Teaya R. Minnifield                                                          Case number (if known)

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment         Amount of
Dollar Learning Foundation                                                                                      or transfer was      payment
Person Who Was Paid                                                                                             made

https://www.dollarbk.org/                                                                                          08/28/2019              $8.75
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                               Entered 10/30/19 16:18:24                    Page 61 of 92


Debtor 1       Teaya R. Minnifield                                                      Case number (if known)

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                      Entered 10/30/19 16:18:24                   Page 62 of 92


Debtor 1       Teaya R. Minnifield                                                             Case number (if known)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Teaya R. Minnifield                                    X
   Teaya R. Minnifield, Debtor 1                                 Signature of Debtor 2

   Date        10/30/2019                                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                 Entered 10/30/19 16:18:24                  Page 63 of 92


 Fill in this information to identify your case:
 Debtor 1              Teaya              R.                      Minnifield
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                Check if this is an
 (if known)
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                        property that secures a debt?                 as exempt on Schedule C?

      Creditor's        Bridgecrest Formerly Drivetime                         Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2017 Nissan Rogue (approx. 53,000                      Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
                        miles)
      securing debt:                                                           Retain the property and [explain]:


      Creditor's        Consumer Portfolio Services                            Surrender the property.                    No
      name:                                                                    Retain the property and redeem it.         Yes
      Description of    2009 Dodge Journey (approx. 100,000                    Retain the property and enter into a
      property                                                                 Reaffirmation Agreement.
                        miles)
      securing debt:                                                           Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                             Entered 10/30/19 16:18:24                 Page 64 of 92


Debtor 1     Teaya R. Minnifield                                                     Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        Palliden Investments                                                                    No
    Description of leased Aparment Lease                                                                          Yes
    property:



 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Teaya R. Minnifield                             X
   Teaya R. Minnifield, Debtor 1                          Signature of Debtor 2

   Date 10/30/2019                                        Date
        MM / DD / YYYY                                           MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
    Case 19-44396-mxm7 Doc 1 Filed 10/30/19                     Entered 10/30/19 16:18:24           Page 65 of 92




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                    Entered 10/30/19 16:18:24             Page 66 of 92




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                 Entered 10/30/19 16:18:24             Page 67 of 92


         Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.

         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for
         knowing and following all of the legal requirements.

         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.

         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                 Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                    repay your creditors all or part of the money that you owe
            or fishermen                                         them, usually using your future earnings. If the court
                                                                 approves your plan, the court will allow you to repay your
                                                                 debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                        depending on your income and other factors.
+        $75   administrative fee
                                                                 After you make all the payments under your plan, many
        $275   total fee
                                                                 of your debts are discharged. The debts that are not
                                                                 discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                 include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
           $235   filing fee
    +       $75   administrative fee
                                                                     most criminal fines and restitution obligations,
           $310   total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
    Case 19-44396-mxm7 Doc 1 Filed 10/30/19                     Entered 10/30/19 16:18:24            Page 68 of 92




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                          Entered 10/30/19 16:18:24                                     Page 69 of 92


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF TEXAS
                                                                FORT WORTH DIVISION
In re Teaya R. Minnifield                                                                                                           Case No.

                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $2,315.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                       $0.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                 $2,315.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                        Entered 10/30/19 16:18:24               Page 70 of 92


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                    10/30/2019                        /s/ R. David Weaver
                       Date                           R. David Weaver                            Bar No. 21010875
                                                      Weaver Law, PLLC
                                                      1601 E. Lamar, Suite 102
                                                      Arlington, TX 76011
                                                      Phone: (817) 460-5900 / Fax: (817) 460-5908




    /s/ Teaya R. Minnifield
   Teaya R. Minnifield
       Case 19-44396-mxm7 Doc 1 Filed 10/30/19                       Entered 10/30/19 16:18:24          Page 71 of 92


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION
  IN RE:   Teaya R. Minnifield                                                      CASE NO

                                                                                    CHAPTER     7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 10/30/2019                                          Signature    /s/ Teaya R. Minnifield
                                                                     Teaya R. Minnifield



Date                                                     Signature
           Case 19-44396-mxm7 Doc 1 Filed
 Debtor(s): Teaya R. Minnifield
                                           10/30/19
                                      Case No:
                                                      Entered 10/30/19 16:18:24   Page 72 of 92
                                                                                  NORTHERN DISTRICT OF TEXAS
                                        Chapter: 7                                      FORT WORTH DIVISION


AD Astra Recovery Service            CCS                                Diversified Consultants, Inc.
7330 W. 33rd Street North #118       P.O. Box 607                       P.O. Box 551268
Wichita, KS 67205                    Norwood, MA 02062-0607             Jacksonville, FL 32255-1268



ADT Secruity Services                Check Into Cash                    E Money Collections Management
P.O. Box 371878                      201 Keith Street, Suite 80         8700 State Line Rd. Suite 350
Pittsburgh, PA 15250-7878            Cleveland, TN 37311                Leawood, KS 66206



Amsher Collection Services, Inc. Comenity Bank/Roamans                  EMoney USA Holdings, LLC
4524 Southlake Parkway, Suite 15 PO Box 182789                          8700 Stateline Road #350
Birmingham, AL 35244             Columbus, OH 43218                     Leawood, KS 66206



Balance Credit                       Computre Credit, Inc.              Fair Collections and Out
c/o SunUp Financial, LLC             P.O. Box 5238                      12304 Baltimore Ave. #E
33 North LaSalle St. Suite 800       Winston-Salem, NC 27113-5238       Beltsville, MD 20705
Chicago, IL 60602


BMG                                  Consolidated Recovery Systems Inc Financial Corporation of America
444 Brickell Ave. #1170              P.O. Box 1719                     P.O. Box 203500
Miami, FL 33131                      Memphis, TN 38101-1719            Austin, TX 78720-3500



Bridgecrest Formerly Drivetime       Consolidated Recovery Systems Inc First Premier Bank
PO Box 29018                         P.O. Box 603451                   3820 N. Louise Ave.
Phoenix, AZ 85038                    Charlotte, NC 28260-3451          Sioux Falls, SD 57107



Build Card                           Consumer Portfolio Services        FST Metro Finance Service, Inc.
P.O. Box 9203                        19500 Jamboree Rd. #500            6295 Summer Ave. #101
Old Bethpage, NY 11804               Irvine, CA 92612                   Memphis, TN 38134



Cash Central                         Convergent Outsourcing, Inc.       Halsted Financial Services, LLC
6785 Bobcat Way                      P.O. Box 9004                      P.O. Box 828
Dublin, OH 43016                     Renton, WA 98057-9004              Skokie, IL 60076



Cash Factory USA                     Cuzco Capital Investment Mngmt     IC System Inc.
6965 S Rainbow Blvd #130             111 Great Neck Road Ste. 506       PO Box 64378
Las Vegas, NV 89118                  Great Neck, NY 11021               Saint Paul, MN 55164



CB Indigo                            Debt Management Partners           Kennedy VA Employees FCU
PO Box 4499                          6400 Sheridan Dr. Suite 100        1030 Jefferson Ave.
Beaverton, OR 97076                  Willamsville, NY 14221             Memphis, TN 38104
           Case 19-44396-mxm7 Doc 1 Filed
 Debtor(s): Teaya R. Minnifield
                                           10/30/19
                                      Case No:
                                                      Entered 10/30/19 16:18:24   Page 73 of 92
                                                                                  NORTHERN DISTRICT OF TEXAS
                                        Chapter: 7                                      FORT WORTH DIVISION


Maury Cobb Attorney at Law, LLC OneMain                                 SPCP Oakwood Lane Partners, LP
301 Beacon Parkway West Suite 100 PO Box 1010                           P.O. Box 131588
Birmingham, AL 35209              Evansville, IN 47706                  Dallas, TX 75313



Medicredit, Inc.                     Palliden Investments               Spotloan
P.O. Box 1629                        PO Box 2124                        P.O. Box 720
Maryland Heights, MO 63043-0629      Mansfield, TX 76063                Belcourt, ND 58316



Midland Funding, LLC                 Power Finance Texas                Surge
2365 Northside Dr. Suite 300         1303 N. Collins Ste. 417           Cardholder Services
San Diego, CA 92108                  Arlington, TX 76011                P.O. Box 3220
                                                                        Buffalo, NY 14240


Midnight Velvet                      Procollect, Inc.                   Synerprise Consulting Service, Inc
1112 7th Ave.                        12170 N. Abrams Rd. #100           P.O. Box 957
Monroe, WI 53566                     Dallas, TX 75243                   Shawnee Mission, KS 66201-0957



Monroe & Main                        Progressive                        T-Mobile
1112 7th Ave.                        P.O. Box 650201                    P.O. Box 790047
Monroe, WI 53566                     Dallas, TX 75265-0201              St. Louis, MO 63179-0047



National Credit Adjusters, LLC       Progressive Leasing                Texas Health
300 N. Madison St.                   256 W. Data Dr.                    Arlington Memorial Hospital
Hutchinson, KS 67501-4857            Draper, UT 84020                   P.O. Box 975618
                                                                        Dallas, TX 75397-5618


National Recovery Solutions, LLC Radius Global Solutions, LLC     Texas Health Resources
P.O. Box 322                     9550 Regency Square Blvd. Suite 500A
                                                                  P.O. Box 733546
Lockport, NY 14095-0322          Jacksonville, FL 32225           Dallas, TX 75373-3456



NCA                                  Redpoint Capital Asset Funding II The
                                                                        LLC Cash Store
PO Box 550327                        8214 Westchester Dr.              4045 S Great Southwest Pkwy #117
Hutchison, KS 67504-0550             Dallas, TX 75225                  Grand Prairie, TX 75052



Oakwood Apartments                   Republic Bank/Build                The Emergency Center at Arlington
2003 Wesley Dr.                      PO Box 9203                        P.O. Box 12764
Arlington, TX 76012                  Old Bethpage, NY 11804             Oklahoma City, OK 73157-2764



One Advantage, LLC                   Simm Associates, Inc.              Transworld Systems, Inc.
1232 W. State Rd. 2                  P.O. Box 7526                      P.O. Box 15095
LaPorte, IN 46350                    Newark, DE 19714-7526              Wilmington, DE 19850-5095
           Case 19-44396-mxm7 Doc 1 Filed
 Debtor(s): Teaya R. Minnifield
                                           10/30/19
                                      Case No:
                                                      Entered 10/30/19 16:18:24   Page 74 of 92
                                                                                  NORTHERN DISTRICT OF TEXAS
                                        Chapter: 7                                      FORT WORTH DIVISION


True Accord
303 2nd St., Suite 750 South
San Francisco, CA 94107



Valentine & Kebartas, LLC
P.O. Box 325
Lawrence, MA 01842-0625



Wakefield and Associates, Inc.
P.O. Box 59003
Knoxville, TN 37950-9003



Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303



Wells Fargo Bank, N.A.
P.O. Box 5058
Portland, OR 97208-5058



West Michigan CU
1319 Front Street NW
Grand Rapids, MI 49601
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19   Entered 10/30/19 16:18:24   Page 75 of 92


AD Astra Recovery Service        CCS                              Diversified Consultants, Inc.
7330 W. 33rd Street North #118   P.O. Box 607                     P.O. Box 551268
Wichita, KS 67205                Norwood, MA 02062-0607           Jacksonville, FL 32255-1268



ADT Secruity Services            Check Into Cash                  E Money Collections Management
P.O. Box 371878                  201 Keith Street, Suite 80       8700 State Line Rd. Suite 350
Pittsburgh, PA 15250-7878        Cleveland, TN 37311              Leawood, KS 66206



Amsher Collection Services,      Comenity Bank/Roamans            EMoney USA Holdings, LLC
Inc.                             PO Box 182789                    8700 Stateline Road #350
4524 Southlake Parkway, Suite    Columbus, OH 43218               Leawood, KS 66206
15
Birmingham, AL 35244

Balance Credit                   Computre Credit, Inc.            Fair Collections and Out
c/o SunUp Financial, LLC         P.O. Box 5238                    12304 Baltimore Ave. #E
33 North LaSalle St. Suite 800   Winston-Salem, NC 27113-5238     Beltsville, MD 20705
Chicago, IL 60602


BMG                              Consolidated Recovery Systems    Financial Corporation of
444 Brickell Ave. #1170          Inc                              America
Miami, FL 33131                  P.O. Box 1719                    P.O. Box 203500
                                 Memphis, TN 38101-1719           Austin, TX 78720-3500


Bridgecrest Formerly Drivetime   Consolidated Recovery Systems    First Premier Bank
PO Box 29018                     Inc                              3820 N. Louise Ave.
Phoenix, AZ 85038                P.O. Box 603451                  Sioux Falls, SD 57107
                                 Charlotte, NC 28260-3451


Build Card                       Consumer Portfolio Services      FST Metro Finance Service,
P.O. Box 9203                    19500 Jamboree Rd. #500          Inc.
Old Bethpage, NY 11804           Irvine, CA 92612                 6295 Summer Ave. #101
                                                                  Memphis, TN 38134


Cash Central                     Convergent Outsourcing, Inc.     Halsted Financial Services,
6785 Bobcat Way                  P.O. Box 9004                    LLC
Dublin, OH 43016                 Renton, WA 98057-9004            P.O. Box 828
                                                                  Skokie, IL 60076


Cash Factory USA                 Cuzco Capital Investment Mngmt   IC System Inc.
6965 S Rainbow Blvd #130         111 Great Neck Road Ste. 506     PO Box 64378
Las Vegas, NV 89118              Great Neck, NY 11021             Saint Paul, MN 55164



CB Indigo                        Debt Management Partners         Kennedy VA Employees FCU
PO Box 4499                      6400 Sheridan Dr. Suite 100      1030 Jefferson Ave.
Beaverton, OR 97076              Willamsville, NY 14221           Memphis, TN 38104
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19   Entered 10/30/19 16:18:24   Page 76 of 92


Maury Cobb Attorney at Law,      OneMain                          SPCP Oakwood Lane Partners, LP
LLC                              PO Box 1010                      P.O. Box 131588
301 Beacon Parkway West Suite    Evansville, IN 47706             Dallas, TX 75313
100
Birmingham, AL 35209

Medicredit, Inc.                 Palliden Investments             Spotloan
P.O. Box 1629                    PO Box 2124                      P.O. Box 720
Maryland Heights, MO 63043-      Mansfield, TX 76063              Belcourt, ND 58316
0629


Midland Funding, LLC             Power Finance Texas              Surge
2365 Northside Dr. Suite 300     1303 N. Collins Ste. 417         Cardholder Services
San Diego, CA 92108              Arlington, TX 76011              P.O. Box 3220
                                                                  Buffalo, NY 14240


Midnight Velvet                  Procollect, Inc.                 Synerprise Consulting Service,
1112 7th Ave.                    12170 N. Abrams Rd. #100         Inc.
Monroe, WI 53566                 Dallas, TX 75243                 P.O. Box 957
                                                                  Shawnee Mission, KS 66201-0957


Monroe & Main                    Progressive                      T-Mobile
1112 7th Ave.                    P.O. Box 650201                  P.O. Box 790047
Monroe, WI 53566                 Dallas, TX 75265-0201            St. Louis, MO 63179-0047



National Credit Adjusters, LLC   Progressive Leasing              Texas Health
300 N. Madison St.               256 W. Data Dr.                  Arlington Memorial Hospital
Hutchinson, KS 67501-4857        Draper, UT 84020                 P.O. Box 975618
                                                                  Dallas, TX 75397-5618


National Recovery Solutions,     Radius Global Solutions, LLC     Texas Health Resources
LLC                              9550 Regency Square Blvd.        P.O. Box 733546
P.O. Box 322                     Suite 500A                       Dallas, TX 75373-3456
Lockport, NY 14095-0322          Jacksonville, FL 32225


NCA                              Redpoint Capital Asset Funding   The Cash Store
PO Box 550327                    II LLC                           4045 S Great Southwest Pkwy #
Hutchison, KS 67504-0550         8214 Westchester Dr.             117
                                 Dallas, TX 75225                 Grand Prairie, TX 75052


Oakwood Apartments               Republic Bank/Build              The Emergency Center at
2003 Wesley Dr.                  PO Box 9203                      Arlington
Arlington, TX 76012              Old Bethpage, NY 11804           P.O. Box 12764
                                                                  Oklahoma City, OK 73157-2764


One Advantage, LLC               Simm Associates, Inc.            Transworld Systems, Inc.
1232 W. State Rd. 2              P.O. Box 7526                    P.O. Box 15095
LaPorte, IN 46350                Newark, DE 19714-7526            Wilmington, DE 19850-5095
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19   Entered 10/30/19 16:18:24   Page 77 of 92


True Accord
303 2nd St., Suite 750 South
San Francisco, CA 94107



Valentine & Kebartas, LLC
P.O. Box 325
Lawrence, MA 01842-0625



Wakefield and Associates, Inc.
P.O. Box 59003
Knoxville, TN 37950-9003



Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303



Wells Fargo Bank, N.A.
P.O. Box 5058
Portland, OR 97208-5058



West Michigan CU
1319 Front Street NW
Grand Rapids, MI 49601
        Case 19-44396-mxm7 Doc 1 Filed 10/30/19                  Entered 10/30/19 16:18:24   Page 78 of 92

R. David Weaver, Bar No. 21010875
Weaver Law, PLLC
1601 E. Lamar, Suite 102
Arlington, TX 76011
(817) 460-5900
Attorney for the Petitioner



                                 UNITED STATES BANKRUPTCY COURT FOR THE
                                                 NORTHERN DISTRICT OF TEXAS
                                                    FORT WORTH DIVISION

In re:                                            Case No.:
Teaya R. Minnifield                                     SSN: xxx-xx-2682
                                                        SSN:
Debtor(s)
                                           Numbered Listing of Creditors
Address:
2024 Wesley Dr. Apt. A                            Chapter:   7
Arlington, TX 76012



             Creditor name and mailing address                     Category of claim          Amount of claim
1.     AD Astra Recovery Service                                 Unsecured Claim                                $708.44
       7330 W. 33rd Street North #118
       Wichita, KS 67205
       xxxx-x-xxxxx6683



2.     ADT Secruity Services                                     Unsecured Claim                           $1,021.20
       P.O. Box 371878
       Pittsburgh, PA 15250-7878
       xxxxx3803



3.     Amsher Collection Services, Inc.                          Unsecured Claim                                  $0.00
       4524 Southlake Parkway, Suite 15
       Birmingham, AL 35244
       xxxx7538



4.     Balance Credit                                            Unsecured Claim                           $1,818.17
       c/o SunUp Financial, LLC
       33 North LaSalle St. Suite 800
       Chicago, IL 60602
       xx3939


5.     BMG                                                       Unsecured Claim                           $4,074.00
       444 Brickell Ave. #1170
       Miami, FL 33131
       x9530



6.     Bridgecrest Formerly Drivetime                            Secured Claim                            $18,668.00
       PO Box 29018
       Phoenix, AZ 85038
       xxxx2219
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19            Entered 10/30/19 16:18:24   Page 79 of 92


 in re:    Teaya R. Minnifield
                                                    Debtor                                  Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
7.        Build Card                                         Unsecured Claim                                $755.24
          P.O. Box 9203
          Old Bethpage, NY 11804
          8018



8.        Cash Central                                       Unsecured Claim                                $304.82
          6785 Bobcat Way
          Dublin, OH 43016




9.        Cash Factory USA                                   Unsecured Claim                                $681.53
          6965 S Rainbow Blvd #130
          Las Vegas, NV 89118
          xx5575



10.       CB Indigo                                          Unsecured Claim                                $722.00
          PO Box 4499
          Beaverton, OR 97076
          xxxxxxxx1407



11.       CCS                                                Unsecured Claim                                  $0.00
          P.O. Box 607
          Norwood, MA 02062-0607
          xx xxxx x1259



12.       Check Into Cash                                    Unsecured Claim                                  $0.00
          201 Keith Street, Suite 80
          Cleveland, TN 37311




13.       Comenity Bank/Roamans                              Unsecured Claim                                $335.00
          PO Box 182789
          Columbus, OH 43218
          x8609



14.       Computre Credit, Inc.                              Unsecured Claim                                  $0.00
          P.O. Box 5238
          Winston-Salem, NC 27113-5238




15.       Consolidated Recovery Systems Inc                  Unsecured Claim                                $140.00
          P.O. Box 1719
          Memphis, TN 38101-1719
          xxxx2660




                                                                                                 Page 2
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19            Entered 10/30/19 16:18:24   Page 80 of 92


 in re:    Teaya R. Minnifield
                                                    Debtor                                  Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
16.       Consolidated Recovery Systems Inc                  Unsecured Claim                                $125.00
          P.O. Box 603451
          Charlotte, NC 28260-3451
          xxxx5331



17.       Consumer Portfolio Services                        Secured Claim                              $6,506.00
          19500 Jamboree Rd. #500
          Irvine, CA 92612
          xxx1686



18.       Convergent Outsourcing, Inc.                       Unsecured Claim                                $459.13
          P.O. Box 9004
          Renton, WA 98057-9004
          x-xxxx2551



19.       Cuzco Capital Investment Mngmt                     Unsecured Claim                                $869.67
          111 Great Neck Road Ste. 506
          Great Neck, NY 11021
          xxxx-xxxx-xxxx-9789



20.       Debt Management Partners                           Unsecured Claim                                $323.52
          6400 Sheridan Dr. Suite 100
          Willamsville, NY 14221
          xxxxx-xxxxxx-xxx0252



21.       Diversified Consultants, Inc.                      Unsecured Claim                                  $0.00
          P.O. Box 551268
          Jacksonville, FL 32255-1268
          xxxx8144



22.       E Money Collections Management                     Unsecured Claim
          8700 State Line Rd. Suite 350
          Leawood, KS 66206
          xxxx-xxx-8672



23.       EMoney USA Holdings, LLC                           Unsecured Claim                            $1,322.00
          8700 Stateline Road #350
          Leawood, KS 66206
          xxx0007



24.       Fair Collections and Out                           Unsecured Claim                            $2,329.00
          12304 Baltimore Ave. #E
          Beltsville, MD 20705
          x1534




                                                                                                 Page 3
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19           Entered 10/30/19 16:18:24   Page 81 of 92


 in re:    Teaya R. Minnifield
                                                   Debtor                                  Case No. (if known)

               Creditor name and mailing address              Category of claim          Amount of claim
25.       Financial Corporation of America                  Unsecured Claim                                  $0.00
          P.O. Box 203500
          Austin, TX 78720-3500




26.       First Premier Bank                                Unsecured Claim                                $428.00
          3820 N. Louise Ave.
          Sioux Falls, SD 57107
          xxxxxxxx3392



27.       First Premier Bank                                Unsecured Claim                                $936.00
          3820 N. Louise Ave.
          Sioux Falls, SD 57107
          xxxxxxxx1436



28.       FST Metro Finance Service, Inc.                   Unsecured Claim                                 $88.00
          6295 Summer Ave. #101
          Memphis, TN 38134
          x1365



29.       Halsted Financial Services, LLC                   Unsecured Claim                                  $0.00
          P.O. Box 828
          Skokie, IL 60076
          xxxx0738



30.       Halsted Financial Services, LLC                   Unsecured Claim                                  $0.00
          P.O. Box 828
          Skokie, IL 60076
          xxx9630



31.       IC System Inc.                                    Unsecured Claim                                $700.00
          PO Box 64378
          Saint Paul, MN 55164
          xxxxx1092



32.       IC System Inc.                                    Unsecured Claim                                  $0.00
          PO Box 64378
          Saint Paul, MN 55164
          xxxxxxxx5-1-29



33.       Kennedy VA Employees FCU                          Unsecured Claim                                $693.00
          1030 Jefferson Ave.
          Memphis, TN 38104
          xxxxxxxx0125




                                                                                                Page 4
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19            Entered 10/30/19 16:18:24   Page 82 of 92


 in re:    Teaya R. Minnifield
                                                    Debtor                                  Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
34.       Maury Cobb Attorney at Law, LLC                    Unsecured Claim                                  $0.00
          301 Beacon Parkway West Suite 100
          Birmingham, AL 35209
          xxxx7538



35.       Medicredit, Inc.                                   Unsecured Claim                                  $0.00
          P.O. Box 1629
          Maryland Heights, MO 63043-0629




36.       Midland Funding, LLC                               Unsecured Claim                                $509.70
          2365 Northside Dr. Suite 300
          San Diego, CA 92108
          xxxxxx5145



37.       Midnight Velvet                                    Unsecured Claim                                $327.00
          1112 7th Ave.
          Monroe, WI 53566
          xxxxx1727



38.       Monroe & Main                                      Unsecured Claim                                $179.00
          1112 7th Ave.
          Monroe, WI 53566
          xxxxx1727



39.       National Credit Adjusters, LLC                     Unsecured Claim                            $1,818.13
          300 N. Madison St.
          Hutchinson, KS 67501-4857
          xxxx6444



40.       National Recovery Solutions, LLC                   Unsecured Claim                                  $0.00
          P.O. Box 322
          Lockport, NY 14095-0322




41.       NCA                                                Unsecured Claim                            $1,818.00
          PO Box 550327
          Hutchison, KS 67504-0550
          2939



42.       Oakwood Apartments                                 Unsecured Claim                                  $0.00
          2003 Wesley Dr.
          Arlington, TX 76012




                                                                                                 Page 5
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19            Entered 10/30/19 16:18:24   Page 83 of 92


 in re:    Teaya R. Minnifield
                                                    Debtor                                  Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
43.       One Advantage, LLC                                 Unsecured Claim                                  $0.00
          1232 W. State Rd. 2
          LaPorte, IN 46350




44.       OneMain                                            Unsecured Claim                            $4,116.00
          PO Box 1010
          Evansville, IN 47706
          xxxxxxxx3028



45.       Power Finance Texas                                Unsecured Claim
          1303 N. Collins Ste. 417
          Arlington, TX 76011




46.       Procollect, Inc.                                   Unsecured Claim                                  $0.00
          12170 N. Abrams Rd. #100
          Dallas, TX 75243
          xxxxxxx1237



47.       Progressive                                        Unsecured Claim                                $970.26
          P.O. Box 650201
          Dallas, TX 75265-0201
          xxxxx7512



48.       Progressive Leasing                                Unsecured Claim                            $2,164.94
          256 W. Data Dr.
          Draper, UT 84020
          xx5471



49.       Radius Global Solutions, LLC                       Unsecured Claim                                  $0.00
          9550 Regency Square Blvd. Suite 500A
          Jacksonville, FL 32225
          xxxx6493



50.       Redpoint Capital Asset Funding II LLC              Unsecured Claim                                  $0.00
          8214 Westchester Dr.
          Dallas, TX 75225
          3939



51.       Republic Bank/Build                                Unsecured Claim                                $755.24
          PO Box 9203
          Old Bethpage, NY 11804
          xxxx-xxxx-xxxx-8018




                                                                                                 Page 6
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19            Entered 10/30/19 16:18:24   Page 84 of 92


 in re:    Teaya R. Minnifield
                                                    Debtor                                  Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
52.       Simm Associates, Inc.                              Unsecured Claim                                  $0.00
          P.O. Box 7526
          Newark, DE 19714-7526




53.       SPCP Oakwood Lane Partners, LP                     Unsecured Claim                            $2,044.31
          P.O. Box 131588
          Dallas, TX 75313
          xxxx-xx-xxxxx0927



54.       Spotloan                                           Unsecured Claim                                $733.66
          P.O. Box 720
          Belcourt, ND 58316




55.       Surge                                              Unsecured Claim                                  $0.00
          Cardholder Services
          P.O. Box 3220
          Buffalo, NY 14240



56.       Synerprise Consulting Service, Inc.                Unsecured Claim                                  $0.00
          P.O. Box 957
          Shawnee Mission, KS 66201-0957
          xxxx6384



57.       T-Mobile                                           Unsecured Claim                            $1,670.49
          P.O. Box 790047
          St. Louis, MO 63179-0047
          xxxxx6198



58.       Texas Health                                       Unsecured Claim                                $403.85
          Arlington Memorial Hospital
          P.O. Box 975618
          Dallas, TX 75397-5618
          xxxxxx0715


59.       Texas Health Resources                             Unsecured Claim                                $125.40
          P.O. Box 733546
          Dallas, TX 75373-3456
          xxxxx5343



60.       The Cash Store                                     Unsecured Claim                            $1,010.00
          4045 S Great Southwest Pkwy #117
          Grand Prairie, TX 75052
          xxx-xxx9276




                                                                                                 Page 7
          Case 19-44396-mxm7 Doc 1 Filed 10/30/19           Entered 10/30/19 16:18:24   Page 85 of 92


 in re:    Teaya R. Minnifield
                                                   Debtor                                  Case No. (if known)

               Creditor name and mailing address              Category of claim          Amount of claim
61.       The Emergency Center at Arlington                 Unsecured Claim                                $765.06
          P.O. Box 12764
          Oklahoma City, OK 73157-2764
          xxx.xxxx3350



62.       Transworld Systems, Inc.                          Unsecured Claim                                  $0.00
          P.O. Box 15095
          Wilmington, DE 19850-5095
          xxxx6840



63.       True Accord                                       Unsecured Claim                                $841.43
          303 2nd St., Suite 750 South
          San Francisco, CA 94107




64.       Valentine & Kebartas, LLC                         Unsecured Claim                                  $0.00
          P.O. Box 325
          Lawrence, MA 01842-0625
          xxxxxxxxx-xx-0121



65.       Wakefield and Associates, Inc.                    Unsecured Claim                            $1,033.50
          P.O. Box 59003
          Knoxville, TN 37950-9003




66.       Webbank/Fingerhut                                 Unsecured Claim                                $625.00
          6250 Ridgewood Road
          Saint Cloud, MN 56303
          xxxxxxxx4853



67.       Wells Fargo Bank, N.A.                            Unsecured Claim                                $721.16
          P.O. Box 5058
          Portland, OR 97208-5058
          5798



68.       West Michigan CU                                  Unsecured Claim                           $12,097.00
          1319 Front Street NW
          Grand Rapids, MI 49601
          xx3156




                                                                                                Page 8
         Case 19-44396-mxm7 Doc 1 Filed 10/30/19                         Entered 10/30/19 16:18:24                Page 86 of 92


in re:   Teaya R. Minnifield
                                                      Debtor                                                            Case No. (if known)

 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
 18 U.S.C. secs. 152 and 3571.)
                                                            DECLARATION
 I, Teaya R. Minnifield                                                                                                                 ,
 named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                 9
 consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.


     Debtor: /s/ Teaya R. Minnifield                                                Date: 10/30/2019
            Teaya R. Minnifield




                                                                                                                             Page 9
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                Entered 10/30/19 16:18:24                    Page 87 of 92


 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Teaya                R.                    Minnifield
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $5,690.05
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                              page 1
      Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                                   Entered 10/30/19 16:18:24                        Page 88 of 92


Debtor 1        Teaya R. Minnifield                                                                                                 Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                                       here                    $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                                       here                    $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00
8.   Unemployment compensation                                                                                                                 $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +

Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                         page 2
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                                                     Entered 10/30/19 16:18:24                                 Page 89 of 92


Debtor 1       Teaya R. Minnifield                                                                                Case number (if known)

                                                                                                                      Column A              Column B
                                                                                                                      Debtor 1              Debtor 2 or
                                                                                                                                            non-filing spouse

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                             $5,690.05         +                         =         $5,690.05
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                       Total current
                                                                                                                                                                       monthly income

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $5,690.05
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.         $68,280.60

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                               Texas

    Fill in the number of people in your household.                                        3

                                                                                                                                                                       $72,271.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Teaya R. Minnifield                                                                  X
           Teaya R. Minnifield, Debtor 1                                                                 Signature of Debtor 2

           Date 10/30/2019                                                                               Date
                MM / DD / YYYY                                                                                    MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                            Entered 10/30/19 16:18:24              Page 90 of 92


                                      Current Monthly Income Calculation Details
In re: Teaya R. Minnifield                                              Case Number:
                                                                        Chapter:     7

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                 Description (if available)
                                                6             5             4             3             2          Last       Avg.
                                              Months        Months        Months        Months        Months      Month        Per
                                               Ago           Ago           Ago           Ago           Ago                    Month

Debtor                                     Department of Defense
                                             $4,686.14   $7,789.76        $5,459.95     $5,154.39     $5,841.62   $5,208.42   $5,690.05




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                          Entered 10/30/19 16:18:24                Page 91 of 92


                                        Underlying Allowances (as of 10/30/2019)
In re: Teaya R. Minnifield                                                Case Number:
                                                                          Chapter:     7


                                                      Median Income Information
 State of Residence                                                   Texas
 Household Size                                                       3
 Median Income per Census Bureau Data                                 $72,271.00



               National Standards: Food, Clothing, Household Supplies, Personal Care, and Miscellaneous
 Region                                                               US
 Family Size                                                          3
 Gross Monthly Income                                                 $5,690.05
 Income Level                                                         Not Applicable
 Food                                                                 $786.00
 Housekeeping Supplies                                                $76.00
 Apparel and Services                                                 $169.00
 Personal Care Products and Services                                  $76.00
 Miscellaneous                                                        $339.00
 Additional Allowance for Family Size Greater Than 4                  $0.00
 Total                                                                $1,446.00

                       National Standards: Health Care (only applies to cases filed on or after 1/1/08)
 Household members under 65 years of age
 Allowance per member                                                 $55.00
 Number of members                                                    0
 Subtotal                                                             $0.00
 Household members 65 years of age or older
 Allowance per member                                                 $114.00
 Number of members                                                    0
 Subtotal                                                             $0.00
 Total                                                                $0.00

                                               Local Standards: Housing and Utilities
 State Name                                                           Texas
 County or City Name                                                  Tarrant County
 Family Size                                                          Family of 3
 Non-Mortgage Expenses                                                $627.00
 Mortgage/Rent Expense Allowance                                      $1,300.00
 Minus Average Monthly Payment for Debts Secured by Home              $0.00
 Equals Net Mortgage/Rental Expense                                   $1,300.00
 Housing and Utilities Adjustment                                     $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
     Case 19-44396-mxm7 Doc 1 Filed 10/30/19                          Entered 10/30/19 16:18:24                Page 92 of 92


                                          Underlying Allowances (as of 10/30/2019)
In re: Teaya R. Minnifield                                             Case Number:
                                                                       Chapter:     7


                           Local Standards: Transportation; Vehicle Operation/Public Transportation
 Transportation Region                                                Dallas-Ft. Worth
 Number of Vehicles Operated                                          2 or more
 Allowance                                                            $562.00
                           Local Standards: Transportation; Additional Public Transportation Expense
 Transportation Region                                                Dallas-Ft. Worth
 Allowance (if entitled)                                              $217.00
 Amount Claimed                                                       $0.00
                                  Local Standards: Transportation; Ownership/Lease Expense
 Transportation Region                                                Dallas-Ft. Worth
 Number of Vehicles with Ownership/Lease Expense                      2 or more
                                                    First Car                                              Second Car
 Allowance                      $508.00                                                $508.00
 Minus Average Monthly
 Payment for Debts              $440.00                                                $496.00
 Secured by Vehicle
 Equals Net Ownership /         $68.00                                                 $12.00
 Lease Expense




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
